   Case 2:17-cr-00123-MHT-SRW Document 55 Filed 12/23/20 Page 1 of 1


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


 UNITED STATES OF AMERICA          )
                                   )     CRIMINAL ACTION NO.
       v.                          )        2:17cr123-MHT
                                   )             (WO)
 BERNADETTE DICKERSON              )

                                ORDER

    Upon    consideration       of     the     probation     officer’s

petition for early termination of supervised release

(doc. no. 54) and the included memorandum describing

Bernadette Dickerson’s completion of 24 months of her

36-month    term   of   supervised      release    without    any      new

arrests or incidents of noncompliance, and based on the

representation in the petition that the government does

not oppose early termination, it is ORDERED that:

    (1) The petition is granted.

    (2) Defendant        Bernadette          Dickerson’s     term       of

supervised release is terminated effective immediately

and she is discharged.

    DONE, this the 23rd day of December, 2020.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
